Citation Nr: 0419532	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-19 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis, claimed as secondary to exposure to Agent Orange 
in service.

2.  Entitlement to service connection for seizure disorder, 
claimed as secondary to exposure to Agent Orange in service.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to Agent Orange in service.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from April 1969 to March 1971.  
He had service in the Republic of Vietnam from March 1970 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied service connection for 
rheumatoid arthritis, seizure disorder, and diabetes 
mellitus, all claimed as secondary to exposure to Agent 
Orange in service.

In December 2003, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.

The issue of entitlement to service connection for diabetes 
mellitus claimed as secondary to exposure to Agent Orange in 
service is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  There is no diagnosis of rheumatoid arthritis or seizure 
disorder during service or in the first postservice year.  

3.  There is no competent medical evidence which links the 
veteran's current rheumatoid arthritis or seizure disorder to 
military service or to Agent Orange exposure during service.  


CONCLUSION OF LAW

Rheumatoid arthritis and seizure disorder were not incurred 
in, or aggravated by, active military service and may not be 
presumed to have been incurred as a result of exposure to 
Agent Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been notified of the information necessary to 
substantiate his claims for service connection for rheumatoid 
arthritis, and seizure disorder, to include as due to 
exposure to Agent Orange in service, in an October 2002 
letter to the veteran, the November 2002 rating decision and 
a March 2003 statement of the case (SOC).  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the October 2002 letter, VA informed the 
veteran that it must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  VA treatment records have been obtained, as well 
as private medical records of the veteran's treatment from 
the Spartanburg Regional Medical Center dating from October 
1999.  Although the veteran indicated in his personal hearing 
that he had been treated at this facility for seizures 
shortly after service, the RO requested any records of the 
veteran's treatment at this facility, and it is assumed that 
all records on file were included in the response to this 
request.  The veteran indicated in his personal hearing that 
he would attempt to obtain these earlier records of treatment 
himself; however, no additional records of treatment have 
been forthcoming.  The Board therefore concludes the records 
of the veteran's treatment there are complete.  Further, 
while the veteran has indicated additional current VA 
treatment, and these records are being requested pursuant to 
his diabetes claim, he is not indicated that these records 
are relevant to his claims for rheumatoid arthritis and 
seizure disorder.  Moreover, as there is no evidence of these 
disorders during service or during any applicable presumptive 
period, there is no reasonable possibility that obtaining 
these records would aid in substantiating his claims, and the 
Board concludes that all relevant VA records have been 
obtained.  See 38 C.F.R. §§ 3.159(c), (d) (2003).  The 
veteran provided personal testimony in a hearing before the 
undersigned at the RO in December 2003.  

Although VA did not provide an examination, the Board finds 
that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
the claims.  VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between a 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In this case, the 
veteran has brought forth no competent evidence linking any 
seizure disorder or rheumatoid arthritis to service to 
include exposure to Agent Orange, and the medical evidence is 
sufficient to decide the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required. 

Recently, the United States Court of Appeals for Veteran 
Claims' (Court's) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi 
(Pelegrini II), 01-944, (U.S. Vet. App. June 24, 2004), the 
Court discussed, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran filed his claim for service connection in September 
2002, and in October 2002 VA provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  In November 
2002, the RO adjudicated the claims.  As such, the timing of 
the notice complies with the express requirements of the law 
as found by the Court in Pelegrini.  

The Court further noted in Pelegrini that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter in October 2002 
that was provided to the appellant does not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In numerous communications 
with the VA, and in his personal hearing, the veteran was 
repeatedly put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Any failure to adhere to the requirements of 
the VCAA has not resulted in any detriment to the appellant's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran claims that he has seizure disorder, rheumatoid 
arthritis and diabetes mellitus as a result of exposure to 
Agent Orange in service.  The service medical records do not 
show any diagnosis or treatment for rheumatoid arthritis, a 
seizure disorder or diabetes mellitus.  In May 1970, the 
veteran received a profile for asthma, and he was recommended 
a change in duty away from cooking because of complaints that 
exposure to heat was causing shortness of breath.  His 
profile noted that he not be assigned to a unit where sudden 
loss of consciousness would be dangerous to self or others.  
He was treated several times in service for orthopedic 
problems, including knee trauma, and back strain; however, 
there were no abnormalities noted at separation, he indicated 
that he was in good health, and urinalysis was negative for 
sugar.  

In October 2000, the veteran was treated at the emergency 
room at Spartanburg Regional Hospital after being found 
passed out in his truck.  His initial assessment was possible 
seizure.  A neurology consult resulted in a clinical 
impression of seizure, "new onset".  His blood sugar was 
110.  He was discharged home with a prescription of Dilantin 
but returned two days later noted to be noncompliant with his 
medication, and suffering another black out.  He was 
diagnosed with a seizure disorder of unknown etiology.  He 
denied any history of diabetes and a blood chemistry report 
indicated a glucose of 96.  

Several days later, the veteran was evaluated at the VA 
Medical Center in Columbia with a history of three seizures 
in the last week.  He stated that he had been driving his car 
and just blacked out.  He was taken to Spartanburg Regional 
Hospital and referred to a private neurologist but could not 
afford the cost of an initial consult.  He wished to get his 
care and medication through VA.  He denied any previous 
surgeries or hospitalizations.  The assessment was new onset 
of seizures and he was prescribed Dilantin.  In April 2001, 
he was treated again for seizures.  An abnormal glucose was 
noted as well as an assessment of degenerative joint disease 
of the cervical and lumbosacral spine.  In September 2001, 
laboratory studies showed his rheumatoid factor was 106, his 
hemoglobin A1C was 5.0, and his post prandial glucose was 
143. 

VA outpatient treatment records in August 2002 show a history 
of seizure disorder since 1998, and note that he was 
currently on medication with his last seizure a month ago.  
Rheumatoid arthritis is also noted by history.  His glucose 
was 84.  The examiner noted no signs of hypo or 
hyperglycemia.  

In a December 2003 personal hearing, the veteran testified 
that his seizure disorder started in Vietnam when he had 
blackout spells.  Regarding rheumatoid arthritis, he 
testified that he had been told that it came from some 
chemical that caused a blood condition, and he noted that the 
only place he could have been exposed to any chemical was in 
Vietnam.  He also testified that he had been told by doctors 
at the VA that he was a borderline diabetic and that he had 
been given a glucose tolerance test.  Asked about his initial 
treatment for seizure disorder, he state that he had been 
treated at Spartanburg Regional in 1972, and would try to get 
the records.  

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Arthritis, as well as epilepsies and organic diseases of the 
nervous system may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of herbicide exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 -
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

In this case the veteran claims that he warrants service 
connection for rheumatoid arthritis and seizure disorder 
because he was exposed to Agent Orange in service.  The 
veteran's discharge papers show that he was in Vietnam from 
March 1970 to March 1971 and therefore presumed exposed to 
Agent Orange.  However, even given this presumption of 
exposure to Agent Orange, neither rheumatoid arthritis nor 
seizure disorder are among the disabilities specified under 
38 C.F.R. § 3.309(e).  As such, service connection cannot be 
granted on the presumptive basis of exposure to herbicide 
agents.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The preponderance of the evidence is against the claims for 
service connection for rheumatoid arthritis and seizure 
disorder.  There is no medical evidence showing arthritis 
during service, nor is there medical evidence showing that 
arthritis was manifest during the first postservice year.  
There is no competent medical evidence which relates 
arthritis, rheumatoid or otherwise, to military service or to 
herbicide exposure during military service.  As such service 
connection for rheumatoid arthritis is not warranted.

With regard to the claim for service connection for seizure 
disorder, the medical evidence clearly shows that he 
experienced his first seizure in October 2000.  This is 
evident from his treatment records at the Spartanburg 
Regional Medical Center which described his seizure disorder 
as "new onset" and his subsequent VA treatment for "new 
onset" of seizures.  Moreover, the veteran himself denied 
any previous history of seizures at the time.  Although he 
later indicated that his seizure disorder began during 
service when he passed out, this was shown from the service 
medical records to be related to his exposure to the heat 
while cooking.  There was never any indication during service 
that he had had a seizure, nor is a seizure noted in the 
medical records until many years after service.  Further, 
there is no competent medical evidence which relates seizure 
disorder to military service or to herbicide exposure during 
military service.  As such service connection for seizure 
disorder is not warranted. 

The Board has considered the veteran's statements regarding 
the origin of seizure disorder and rheumatoid arthritis; 
however, this is not competent evidence to show that these 
disorders were incurred in service.  In the regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA), competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1).  Further, 
competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The etiology of 
the veteran's rheumatoid arthritis and seizure disorder is 
beyond the range and scope of competent lay evidence 
contemplated by the applicable regulations, and it is not 
shown that the veteran possesses the requisite education, 
training or experience to provide competent medical evidence.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for rheumatoid arthritis, and seizure 
disorder, to include as due to exposure to Agent Orange in 
service, is denied.  


REMAND

As noted above, the record reflects that the veteran has 
service in Vietnam and is therefore presumed exposed to Agent 
Orange.  As such, he may be service connected for diabetes 
mellitus, type II, on a presumptive basis, but only with a 
medical diagnosis of the condition.  38 C.F.R. § 3.309(e) 
(2003).  To date, there is no diagnosis in the medial record 
of diabetes mellitus, type II.  His most recent medical 
records are from the VA Medical Center (VAMC) in Columbia, 
South Carolina, and are through November 2002.  In the 
December 2003 personal hearing, he testified that he had more 
recent treatment from VA, including being told that he was 
"borderline diabetic" from someone at the VAMC in Durham, 
North Carolina, and treatment for his blood sugar, including 
a possible glucose tolerance test at the VA facility in 
Greenville, South Carolina.  These records should be obtained 
and associated with the claims file.  The veteran should also 
be scheduled for a VA examination to determine if he has 
diabetes mellitus, type II.  

Accordingly, this case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment at the VAMC in Columbia dating 
from November 2002 to the present.  Also 
obtain any records of the veteran's 
treatment from the VAMC in Durham, North 
Carolina, and from the VA clinic in 
Greenville, South Carolina.  

2.  Schedule the veteran for the 
appropriate examination to determine 
whether or not he has diabetes mellitus.  
The examiner should review the claims 
file and the medical records, and state 
either that the veteran has diabetes 
mellitus, type 2, or that the veteran 
does not have diabetes mellitus, type 2.  
Forward the claims file for review by the 
examiner prior to the examination.

3.  After completing any other 
development deemed necessary, 
readjudicate the issue of entitlement to 
service connection for diabetes mellitus, 
secondary to Agent Orange exposure in 
service.  If the benefits sought on 
appeal remain denied, the veteran and any 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue currently on appeal, since the 
March 2003 Statement of the Case (SOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



